Case 6:17-cv-01117-RBD-PDB Document 28 Filed 06/02/20 Page 1 of 2 PageID 972



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SAMSON BEKELE BESHIA,

       Plaintiff,

v.                                                       Case No. 6:17-cv-1117-Orl-37PDB

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

       Plaintiff’s attorney, Richard A. Culbertson (“Culbertson”), filed an unopposed

request to charge Plaintiff attorney’s fees. (Doc. 26 (“Motion”).) Culbertson seeks

$2,541.82, equaling 25% of Plaintiff’s past-due benefits minus the Equal Access to Justice

Act fees awarded, per a contingency agreement. (Id. ¶¶ 1, 3.) On referral, U.S. Magistrate

Judge Patricia D. Barksdale recommends granting the Motion. (Doc. 27 (“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Patricia D. Barksdale’s Report and Recommendation

              (Doc. 27) is ADOPTED, CONFIRMED, and made a part of this Order.
                                             -1-
Case 6:17-cv-01117-RBD-PDB Document 28 Filed 06/02/20 Page 2 of 2 PageID 973



      2.    Richard A. Culbertson’s Unopposed Request for Authorization to Charge a

            Reasonable Fee (Doc. 26) is GRANTED.

      3.    Richard A. Culbertson is AUTHORIZED to charge Plaintiff Samson Bekele

            Beshia $2,541.82 in attorney’s fees.

      4.    The Clerk is DIRECTED to enter judgment authorizing Richard A.

            Culbertson to charge Plaintiff Samson Bekele Beshia $2,541.82 in attorney’s

            fees.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 2, 2020.




Copies to:
Counsel of Record




                                          -2-
